After the issue had been made up, on the petition of Harris and wife, at the October Term, 1826, of Rutherford County Court, we must understand that the Court had revoked the previous probate of the supposed will, and that the paper, which had been propounded as such, remained before it, to be established or rejected according to the determination of that issue. This appears more clearly from the order made at the same term, which we find in the record accompanying the case, whereby William Slade, the present plaintiff, was appointed administrator pendente lite. The entry made at the July Term, 1827, "compromised, terms filed," especially when taken in connection with the "terms" referred to, whereby it is seen that the parties had agreed upon a disposition of all the property of the deceased, we feel ourselves justified in interpreting as a withdrawal of the alleged will by its propounders, thereby authorizing the general grant of administration to the widow at the subsequent March Term. Thus far, vague and imperfect and informal as are the several entries of record, we are enabled to give them a reasonable construction with some degree of confidence, but when we come to the order or entry of March Term, 1839, under which the plaintiff undertakes to make out his title in, and constructive possession of the negroes carried away by the defendants, the hope of a satisfactory construction vanishes. At this time the widow, to whom a general administration had been granted, was dead. Thereupon, the same paper-writing, containing the alleged will of the deceased, was again brought forward for probate, "which was objected to, and the validity of said will was caveated, and an issue "devisavit vel non" made up thereupon. This is intelligible, and though much wanting in precision, as not showing by whom the alleged will was thus a second time propounded, or who contested its validity, *Page 373 
or between whom the issue was made up, is decisive, we think, that theallegation repropounding the will was admitted by the Court, that this allegation was met by counter allegations, and that     (561) the truth of the matter in contest was to be determined by an issue under the direction of the Court. What follows of the order is very much like gibberish. "Thereupon, after some contestation, the Court appointed William Slade administrator de bonis non testatoris of the estate of Gabriel Washburn, deceased, who entered into bond with good security. He prayed an order of sale; granted, the property not to be removed out of the county." If an explanation could be given of this entry by any contemporaneous act, such as the letters thereon issued or the bond then taken, none such is given; it must therefore be expounded without any aid of this kind. We have little difficulty in rejecting altogether the word "testatoris." Perhaps it was a misprison for the word "administratis," but, if not, it is wholly unmeaning. Certainly, as yet there had been no sentence establishing a will of the deceased, and it sufficiently appears that the administration, whatever its character, was an administration "of the estate of Gabriel Washburn, deceased." The order therefore remains one, appointing the plaintiff administrator de bonis non of that estate, and this is made at the same moment, when the Court entertains a contest respecting the alleged will of the deceased, and has no issue made up to try that contest. Such an order must, we think, be held null.
The power of the Court to grant letters of administration exists only when one has died without making any disposition of his goods. Such a grant is founded upon a sentence, express or implied, which is set forth in the letters, that the deceased has died intestate. A grant, therefore, of such an administration, founded upon a judicial declaration that the fact of testacy or intestacy is then sub lite in the Court, is a legal absurdity. Upon the death of an original administrator, leaving some part of the goods, chattels and credits of the deceased unadministered and not fully disposed of, the authority, of such administrator having expired, supplementary grant of administration, still founded on that sentence of intestacy, issues to authorize and empower the grantee "to administer and faithfully dispose         (562) of the goods, chattels and credits left unadministered, as aforesaid." The original grant of administration to the widow was upon its face good, because then there was no allegation or suggestion that the deceased had left a will. Until such allegation or suggestion was received by the Court, it was per se a judicial declaration that he had died intestate. But when such an allegation was received, which, perhaps, under the circumstances of the compromise and the withdrawal of the alleged will, when formerly propounded, might have been rejected, *Page 374 
necessarily the sentence of intestacy was revoked, or at all events suspended. There was thus, therefore, no foundation on which to rest the supplementary grant.
We have had occasion to see, as has been stated in Satterwhite v.Carson, ante, 549, that so strictly was the power of the ordinary in granting administrations limited to cases of ascertained intestacy, that it was for a long time held that where a will was in contestation the ordinary could not grant special letters of administration pendente lite. This strictness was afterwards relaxed, because of the necessity that there should be a temporary keeper of the goods of the deceased, while the controversy lasted. Nothing can be more conclusive to show that a grant of general administration made during such a contest was altogether null. But it has been asked, if the Court had authority to grant an administration thus limited, pendente lite — why may we not uphold the grant made to the extent of that authority? This cannot be. The general appointment of an administrator, and the special appointment of an administrator pendente lite do not differ from each other merely in the limited duration of the latter. The offices conferred are in many respects different, having different powers and properties. We cannot convert one into the other. Besides, there is an essential distinction in the effect of grants, conveyances, or other acts operating upon or by virtue of ownership in the grantor, and such as operate because of a power delegated by law to the grantor. With respect to the former, they may be allowed to be effectual to the (563) extent of the grantor's dominion, and be held imperative as to all beyond it, but the latter are valid or invalid accordingly as they fall within or transcend the power of the grantor. The other matters in the case, tending to show that the conduct of the defendants is in violation of a family arrangement to which they were parties, will have their just influence before a tribunal which has jurisdiction to enforce such arrangements. But they cannot affect the construction of the grant, under which the plaintiff claims to have been the legal possessor of the negroes that were of the deceased.
It is exceedingly to be regretted that, in the act of Courts, which exercise so important a jurisdiction in our country, we have to encounter at every term such absurd, irregular and defective entries, as almost to defy interpretation, and often to thwart what would seem to be the clear demands of justice and the best interest of the community. We greatly fear from our experience, that these evils are becoming more frequent, and see not how they can be lessened until the authorized registers of these Courts, who are intrusted with the momentous duty of recording their acts, shall be qualified by special *Page 375 
training to express these acts in distinct, perspicuous and appropriate language.
PER CURIAM.                                                Affirmed.
Cited: St. John's Lodge v. Callender 26 N.C. 343; Springs v. Erwin,28 N.C. 29; Hartsfield v. Allen, 52 N.C. 440; London v. R. R., 88 N.C. 589.
(564)